                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                              :

                v.                                    :      3:20-mj-856 (RAR)

CORTNEY DUNLAP                                        :      October 23, 2020


            MOTION TO AMEND CONDITIONS OF RELEASE TO ALLOW
            TRAVEL OUT-OF-DISTRICT FOR EMPLOYMENT PURPOSES
      The defendant, Cortney Dunlap, moves the Court to amend the conditions of his release

to allow him to travel outside the District of Connecticut for employment purposes only, as

described below.

       Mr. Dunlap was arrested based on a complaint and presented before the Court on October

14, 2020. He was released subject to signing a $100,000 appearance bond, and standard

conditions of release, including that he not travel outside the District of Connecticut. Since his

arrest, Mr. Dunlap received a job offer which would require him to travel to the place of

employment in Springfield, Massachusetts, beginning on November 2, 2020. The schedule is

Monday through Friday from 8:30am -4:30pm. Undersigned counsel has provided the

Government and Probation with the employment offer letter detailing the position, employer,

and schedule. Undersigned would be happy to provide the same to the Court under seal if the

Court wishes.

       Neither the Government nor Probation object to this motion.

       Wherefore, the defendant respectfully requests that the Court grant this motion.




                                                 4
                                                      THE DEFENDANT,
                                                      Cortney Dunlap


                                                      /s/ Moira L. Buckley
                                                      Moira L. Buckley
                                                      Assistant Federal Defender
                                                      10 Columbus Boulevard, 6th Fl.
                                                      Hartford, CT 06106-1976
                                                      Phone: (860) 493-6260
                                                      Bar no.: ct18803 Email:
                                                      moira_buckley@fd.org

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 23, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the Court’s CM/ECF System.

                                                      /s/ Moira L. Buckley
                                                      Moira L. Buckley




                                                  4
